DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaehr (5,926,933).  Kaehr discloses an opening-and-closing type heater (20) including a base (26 & 27), a tube body (22) mounted on the base (SEE Figures 1 and 6) and a tube body opening-and-closing mechanism (40, 42, 44), the tube body includes a fixed tube body (22) and a movable tube body (36) wherein the fixed tube body and the movable tube body are arc-shaped shells (SEE Figures 1,3, 5 and 6) and the openings thereof form a hollow shape when matched with each other, the tube body opening and closing mechanism being connected to the movable tube body for realizing the opening-Kropa v. Robie, 99 USPQ 478 (CCPA 1951), in addition the limitation “for use in a forging process” is being regarded as a statement of intended use wherein it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).   In re claim 3, Kaehr discloses a heating device (28) arranged on the tube body for heating an inside of the tube body, the limitation “for use in a forging process” is being regarded as a statement of intended use wherein it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In re claim 4, Kaehr discloses a temperature measuring element (SEE column 7, lines 5-14) or heat sensor (30), arranged on the tube body for measuring temperature of elements contained inside (equivalent to internal forgings); the limitation “for use in a forging process” is being regarded as a statement of intended use wherein it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does  by a pin, the extension head of the linear actuator and the movable tube body rotate about the pin; the limitation “for use in a forging process” is being regarded as a statement of intended use wherein it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In re claim 6, Kaehr implicitly discloses that the heating device (a burner) is a gas fire pipe injector and a nozzle thereof is provided with an igniter (column 6, lines 51-60); the limitation “for use in a forging process” is being regarded as a statement of intended use wherein it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In re claim 8, Kaehr discloses a heater moving mechanism (for example, a tractor, SEE column 4, lines 13-16) capable of moving the opening-and-closing type heater (20) in a direction perpendicular to the opening-and-closing centerline of the opening-and-closing type heater, and the base (27) thereof is mounted to the moving mechanism; the limitation “for use in a forging process” is being regarded as a statement of intended use wherein it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaehr (5,926,933) in view of Sumida et al (8,186,987).  Kaehr discloses the applicants primary inventive concept as stated above, including an opening-and-closing heater having a temperature measuring element (30) (SEE column 5, lines 31-36) inserted inside the housing of the combustion chamber, however does not specifically state the type of temperature measuring element it is. Sumida et al teaches an enclosed space having a temperature sensor (192) further stating that the temperature sensor is an infrared thermometer (SEE column 11, lines 63 - column 12, line 2) and thus it was commonly known in the art as it pertains to monitoring the temperature of an enclosure to use an infrared thermometer. It would have been an obvious matter of design choice to have chosen an infrared thermometer as was known in the art and taught by Sumida et al as the temperature measuring element (30) of Kaehr for the .


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10 and 19 are allowed.

Response to Arguments
Applicant’s amendment, filed 11/27/2020, with respect to the rejection of claims 1, 3-10 and 19 under 35 USC 112(b) have been fully considered is sufficient to overcome the previously cited rejections.  The rejection of claims 1, 3-10 and 19 under 35 USC 112(b) are hereby withdrawn. Applicant's arguments filed 11/27/2020 with regards to the rejection of claims 1, 3-6 and 8 under 35 USC 102(a)(2) have been fully considered but they are not persuasive. With regards to claim 1, the applicant has amended the claim to include the language “an opening-and-closing type heater for use in a forging process” to emphasize that the present invention is intended to be used in a forging process, such as a wind generator shaft forging process.  The applicant argues that functional preamble claim language directed to the essence of the invention can be limiting, however in this case it is not limiting because when reading the preamble in the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  The applicant has further amended the claim to recite “the fixed tube body and the movable tube body being arc-shaped shells and openings thereof forming a hollow shape and defining two opposite open ends of the tube body when matched with each other” and argues that Kaehr does not disclose a tube body having two opposite open ends.  The examiner respectfully disagrees and maintains that the fact that the end plate (21) has an opening/hole and the opposite end which is not permanently sealed is an opening, the claims broadly read on the applicants limitation of “two opposite open ends of the tube body”.  It is also noted that end plate (21) is not an integral structure with the cylindrical housing (22) and is only made fixed by welding and thus the hollow shape (22) of the tube body defines two opposite open ends.  With regard to claim 5, the applicant argues that Kaehr does not disclose a linear actuator now the claimed pins, the examiner maintains that given its broadest reasonable interpretation and in view of the applicants drawings, Kaehr similarly discloses a plurality of pins and a linear element (40) which is functionally equivalent to the applicants claimed invention.  In re claim 8, the applicant has amended the claim to recite that “the heater further comprises a heater moving mechanism that moves the opening-and-closing type heater in a direction perpendicular to the opening-and-closing centerline of the opening-and-closing type heater” and argues that the supports (26) and skids (27) are not the moving mechanism.  The examiner has adjusted the claim rejection to recognize the tractor of column 4, lines 13-16 as the heater moving mechanism that is connected to the skid/base (27) to allow for movement of the heater (20) and thus the rejection is being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        February 11, 2021